DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-9 are allowed.
	Uemura et al. (US 20170111932) teaches a terminal device makes a connection to a base station apparatus using a first cell group and second cell group, and, in a case where the second cell group that includes at least one cell is changed based on an information element which is notified with a radio resource control message that is received from the base station apparatus, starts counting of an RRC timer relating to a random access procedure for the cell in the second cell group, and initiates the random access.
Chang et al. (US 9100858) teaches a mobile communication method in which a radio terminal connects to a network so as to perform a communication, comprises: a step in which the radio terminal detects an occurrence of a connection failure with the network in a connected state; and a step of sending a radio link failure (RLF) report regarding the detected connection failure, from the radio terminal to the network. In the step of sending the RLF report, the radio terminal sends time information, which is contained in the RLF report, for identifying a time of occurrence of the connection failure, to the network.
The prior art of record fails to anticipate or render obvious the limitations of the claims.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “suspending secondary cell group (SCG) bearers, in response to detecting a secondary cell-group failure (SCG-failure) triggering event; sending a UE failure indication message to the network; responsive to detecting the SCG-failure triggering event, entering a prohibit state in which the UE is not allowed to send further UE failure indication 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641